DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  theelectrolytic. In line 5 should be the electrolytic. The word “is” should be inserted after dampening valve (3-3). Claim 6 step f line 2, recited 400 ° C and 45O°Cfor. The spacing is improper and needs attention.  Claim 8 line 9 beginning with oxygen ion produce ozone and the ozone microbubbles is awkward. Possibly it should be an oxygen ion or oxygen ions produce…  In line 3 the word Immersing should be lower case. Appropriate correction is required.

Claim Interpretation
Claim 7 is a product by process claim. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claim recites the limitation “one of two lids, wherein two sides of the other lid”. It is unclear if the other lid is one of the two lids, such as disclosed in claim 4, or if the other lid is different. Since the claims refer to an “other lid and a second lid”, the scope of the claim is unclear and therefore indefinite.  
 	Claims 2-10 depend from claim 1 so they contain essentially the same subject matter and are rejected for at least the same reasons. 
 	With respect to claim 6, the step b refers to titanium substrate. It is unclear if this is the surface blasted substrate or a different substrate. The scope of the claim is unclear and the claim is indefinite. Similarly, it is unclear if what substrate in steps C-g in in reference to.
 	Claim 7 depend from claim 6 so it contains essentially the same subject matter and is rejected for at least the same reason.  
 	With respect to claim 8, the claim is drawn to a system, however it discloses substantially method steps making it unclear if applicant intends to disclose a system or method. The scope of the claim is unclear therefore indefinite.  
Claim 8 recites the limitation "the water" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the applicant intends to claim the ozonated water, or a feed water. A positive recitation of the claimed water is required. It would appear applicant intended a non-claimed feed water that becomes ozonated. 
 	Claims 9-10 depend from claim 8 so they contain essentially the same subject matter and are rejected for at least the same reasons.
Claim 9 recites the limitation "the water" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the applicant intends to claim the ozonated water, or a feed water. A positive recitation of the claimed water is required. 
Claim 9 recites the limitation "the signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	With respect to claim 10, the claim is drawn to a system, however it discloses method steps making it unclear if applicant intends to disclose a system or method. The scope of the claim is unclear therefore indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dietrich EP 0608200 A1 or CN 106367777A. 
With respect to claim 7, the Dietrich reference discloses in example 1 a product indistinguishable from the instant claims product.  Similarly, Wang discloses un the preferred embodiment and claims a product indistinguishable from the instant claims. Therefore, the claim is anticipated by the references. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774